department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years all years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number 47632s if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely lois lemer director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number 47632s department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number uil legend b individual grantor c individual grantor's grandchild d individual grantor's grandchild e individual grantor's grandchild f individual grantor's sister m state n date dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issues do you meet the organizational_test under sec_501 of the code no for the reasons stated below do you meet the operational_test under sec_501 of the code no for the reasons stated below facts you were formed by a revocable_trust agreement executed by b on n in the state of m the trust agreement states in pertinent part the grantor creates this family charitable_trust agreement for the health education welfare and religion for the grantor's three letter cg catalog number 47630w grandchildren namely c d and e it further states the grantor creates a family charitable_trust within the purview of a private_foundation under the sic of sec_501 of the internal_revenue_code for the benefit of all those individuals related to the grantor by blood or marriage for the beneficial_interest related to health education welfare and religion the trust agreement also states this trust is created for the benefit of the grantor's sister f who is currently in need of health and welfare benefits the trustees are authorized to expend income before the invasion of principal in administering benefits to the grantor's sister f and any other beneficiary under this family charitable_trust agreement you did not submit an activity description with your application_for exemption during case processing we asked you to submit a narrative description explaining your specific activities in detail you failed to submit a detailed description but instead stated the charitable_trust for the most part contains language that is clear definite and unambiguous the charitable_trust in its entirety speaks for itself the trust is patterned after what a good government would render to its citizens you also did not provide projected revenues and expenses with your initial application_for exemption we asked you to submit financial information that corresponds to your proposed activities you failed to submit financial information but instead stated the trust has been in existence for less than a year and has only the dollar_figure consideration additional and future proceeds will be added to the trust corpus when claims are paid and satisfied as stated on schedule a of the trust instrument this trust will terminate when the last charitable transaction occurs schedule a of the trust agreement indicates the trust plans to receive additional funding from the pursuit of the grantor's claims for back pay interest and penalties federal and state refunds with accrued interest and any insurance claims for proceeds to fund this family charitable_trust agreement within the purview of the u s constitution the internal_revenue_code and the rule_of law law sec_501 of the code describes corporations organized and operated exclusively for charitable purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_a_-1 of the regulations provides that the terms private_shareholder_or_individual in sec_501 refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt letter cg catalog number 47630w sec_1 c -1 b iv of the regulations provides that in no case shall an organization be considered to be organized exclusively for one or more exempt purposes if by the terms of its articles the purposes for which such organization is created are broader than the purposes specified in sec_501 sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities in not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or onan to the benefit of private shareholders or individuals as defined in sec_1 a -1 c sec_1_501_c_3_-1 of the regulations provides that an exempt_organization must serve a public rather than a private interest the organization must establish that it is not organized or operated to benefit private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests revrul_67_367 1967_2_cb_188 holds that a nonprofit organization whose sole activity is the operation of a scholarship plan for making payments to pre-selected specifically named individuals does not qualify for exemption from federal_income_tax under sec_501 of the code revproc_2011_9 section dollar_figure states that exempt status may be recognized in advance of the organization's operations if the proposed activities are described in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements for exemption pursuant to the section of the internal_revenue_code under which exemption is claimed a mere restatement of exempt purposes or a statement that proposed activities will be in furtherance of such purposes will not satisfy this requirement the organization must fully describe all of the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures where the organization cannot demonstrate to the satisfaction of the service that it qualifies for exemption pursuant to the section of the internal_revenue_code under which exemption is claimed the service will generally issue a proposed adverse determination_letter or ruling letter cg catalog number 47630w in 326_us_279 the supreme court of the united_states interpreted the requirement in sec_501 that an organization be operated exclusively by indicating that an organization must be devoted to exempt purposes exclusively this plainly means that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number and importance of truly exempt purposes in old dominion box co v united_states 477_f2d_344 4th cir cert_denied 413_us_910 the court held that operating for the benefit of private parties constitutes a substantial non-exempt purpose in wendy l parker rehabilitation foundation inc v commissioner tcmemo_1986_348 the tax_court upheld the service's position that a foundation formed to aid coma victims including a family_member of the founders was not entitled to recognition of exemption approximately of the organization's net_income was expected to be distributed to aid the family coma victim the court found that the family coma victim was a substantial beneficiary of the foundation’s activities application of law you are not described in sec_501 of the code because you are not organized or operated exclusively for charitable purposes instead you were formed for the benefit of private individuals namely relatives of b organizational_test your trust agreement does not contain the appropriate provisions to meet the organizational_test of sec_501 of the code the agreement does not limit your purposes exclusively to those specified in sec_501 your purposes are to benefit individuals related to b by blood or marriage therefore you do not satisfy sec_1_501_c_3_-1 of the regulations likewise your trust agreement does not contain an adequate provision to distribute your assets exclusively for c purposes upon your dissolution therefore you do not meet the organizational_test and fail meet the requirements of sec_1_501_c_3_-1 of the regulations operational_test you are not described in sec_501 of the code and c -1 a of the regulations because you fail the operational_test specifically the facts show you are operated not exclusively for c purposes but for the substantial private benefit of family members of b you are not as described in sec_1_501_c_3_-1 of the regulations because you are not engaged primarily in activities which accomplish one or more purposes specified in sec_501 of the code you were created to engage primarily in activities for the benefit of family members of b letter cg catalog number 47630w you are not as described in sec_1_501_c_3_-1 of the regulations because your earnings inure in whole or in part to the benefit of private individuals specifically your earnings inure to the benefit of family members of b you are not as described in sec_1_501_c_3_-1 of the regulations because you serve a private interest rather than a public interest the facts show that your sole purpose is to pay the health education welfare and religion expenses of the four individuals specifically named in your trust agreement who are all family members of your grantor b therefore you are organized for the private benefit of designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests you are similar to the organization described in revrul_67_367 because you were formed to benefit pre-selected specifically named individuals by paying funds to or on behalf of pre-selected specifically named individuals designated by the trust agreement you are serving private interests rather than public interests contemplated under sec_501 of the code you have not provided adequate details to prove that you are operating in an exclusively exempt manner as required by revproc_2011_9 sec_4 although you have not described your specific activities in detail the trust agreement makes it clear iat your activities are directed solely toward providing benefits to the family members of b like the organization in better business bureau of washington d c inc v united_states supra you have a substantial non-exempt purpose your purpose is to benefit individuals related to b by blood or marriage any expenses paid on behalf of these individuals would create private_inurement which destroys your claim for exemption similar to the organization described in old dominion box co inc v united_states a substantial portion of your activities serve private interests your trust agreement states that you were created for the benefit of all those individuals related to b by blood or marriage for the beneficial_interest related to health education welfare and religion as such a substantial portion of your activities benefits private interests which is a substantial non-exempt purpose like the organization in wendy l parker rehabilitation foundation inc v commissioner you were formed to benefit specifically named family members of your creator each family_member benefiting from your activities would be considered a substantial beneficiary in fact your purposes and activities are even more contrary to exemption under sec_501 than the entity described in the court case the facts show that of your net_income will benefit designated family members applicant’s position you state that you are applying for tax exempt status since the trust is created for charitable purposes you state numerous courts have decided that the criteria of health education welfare and religion is an ascertainable_standard for establishing letter cg catalog number 47630w charitable transactions you state the trust for the most part contains language that is clear definite and unambiguous and the trust in its entirety speaks for itself in reference to our additional information request letter dated date you state that all the provisions of the law with the exception of sec_501 of the code are inapplicable and not apropos to the application and trust instrument and are without merit or substance relating to sec_1_501_a_-1 of the regulations you state there are no private shareholders or individuals and nobody possesses a private interest and any individual can be the recipient of a charitable_bequest pertaining to sec_1_501_c_3_-1 of the regulations you state that the trust agreement stipulates that the trust will be operated exclusively by established charitable criteria of health education welfare and religion most of the standards that are expressed in sec_2055 of the code and existing court decisions you state that revrul_67_367 is not applicable to you because you do not award scholarships to any pre-selected individuals you state that the trust instrument does permit proceeds for educational_purposes which is an established charitable criteria under sec_2055 of the code you state that you are distinguishable from the organization in wendy l parker rehabilitation foundation inc v commissioner because the trust instrument has no restrictions as to any percentage of net_earnings used for charitable purposes service response to applicant’s position based on the purposes described in your trust agreement you were not created for charitable purposes as described in sec_501 of the code your trust agreement clearly states that you are created for the benefit of all those individuals related to b by blood or marriage for the beneficial_interest related to health education welfare and religion the promotion of health education welfare and religion can qualify for exemption under sec_501 of the code however as evidenced by the law cited above these purposes must be directed to benefit the public at large and not specifically named private individuals related to your creator although you claim you do not award scholarships your trust agreement makes it clear that you plan to pay the educational expenses of c d and e whether you define this as a scholarship or not you are similar to the organization described in revrul_67_367 because you plan to pay the educational expenses of specifically named pre- selected individuals although your application does not name a specific percentage of your net_income that will be paid to or for the benefit of designated individuals it is evident from your trust agreement that your entire purpose is to benefit c d e and f who are all relatives of your creator and grantor b therefore we disagree with your conclusion that you are not similar to wendy l parker rehabilitation foundation inc v commissioner letter cg catalog number 47630w conclusion you do not meet the organizational_test because your organizing document does not limit your purposes exclusively to purposes described in sec_501 in fact your purpose is to benefit specifically named private individuals which is in direct contradiction to sec_501 of the code also your organizing document does not dedicate your assets exclusively to c purposes upon dissolution you also do not meet the operational_test the facts show that you are not operated for a public purpose but instead for the direct benefit of private individuals namely the family members of b under sec_501 of the code accordingly we conclude that you do not qualify for exemption you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal item must be accompanied by the following declaration the statement of facts under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications letter cg catalog number 47630w if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the onanizes anos has exhausted all of the administrative remedies available to it within the f you do not intend to protest this determination you do not need to take any further action determination_letter that letter will provide information about filing tax returns and other matters if we do not hear from you within days we will issue a final adverse please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter enclosure publication sincerely lois g lerner director exempt_organizations letter cg catalog number 47630w
